Citation Nr: 1435181	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, including as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from July 1973 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability.

2.  The Veteran does not have a current left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while weight and credibility are factual determinations made after evidence has been admitted that affect the probative value of that evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims relate to swelling of the ankles, ankle pain, and ankle strains, none of which are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the claims at issue.

The Veteran's claims also encompass entitlement to service connection for ankle disabilities as secondary to his service-connected bilateral knee disabilities.  To establish secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); 38 C.F.R. § 3.310.

The Veteran claims service connection for bilateral ankle disabilities, including as secondary to service-connected bilateral knee disabilities.  A necessary element of his claims, under any theory of entitlement, whether direct or secondary, is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  Because the evidence of record is against finding that he has a current disability of either the right or the left ankle, his claims will be denied.

The Veteran was provided an examination by the VA to determine whether the Veteran has a right and/or left ankle disability that is related to his active service.  See January 2014 VA Report on Examination.  After reviewing the Veteran's medical history and physically examining his ankles, the examiner concluded that the Veteran "does not have a current right or left ankle disability."  Her diagnostic opinion was supported by imaging studies that did not reveal any clinically significant abnormalities.  She further explained that the Veteran's service treatment records documented sprains of each ankle "with no sequeli and no chronic problem or diagnosis of the ankles."  The Board finds that the VA examiner's opinion has significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In giving the opinion significant probative value, the Board rejects the Veteran's contention that the January 2014 VA examination was not performed properly or adequately.  The Veteran's contentions of inadequacy and the Board's reasons and bases for rejecting them are thoroughly discussed in the Duties to Notify and Assist section below.

The lay statements and testimony submitted by the Veteran, including his own and his wife's, relate primarily to whether in-service injuries occurred and the nature of his present symptomatology.  The Board finds, in the circumstances of this case, that the lay statements are not competent evidence of the correct diagnosis of his ankle symptoms.  The Veteran and his wife lack the medical training and expertise needed to diagnose ankle symptoms where there are multiple factors potentially contributing to his subjective symptoms, including knee conditions, other diagnosed health conditions, and the use of various medications, prescribed and over-the-counter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While a lay witness may testify regarding a contemporaneous diagnosis of a medical professional, the Veteran specifically testified that he had not received a diagnosis from a health care professional.  See, e.g., May 2014 Hearing Tr. at pp. 6-7.  Instead, he emphasized that he had reported symptoms to his treating medical professionals which, he alleges, may not have been adequately documented.  Id.  In other words, while the Veteran and his wife have described symptoms, they have not purported to provide their own diagnosis and, despite being asked, did not report any diagnosis by a medical professional.

The Veteran's treatment records are consistent with his testimony.  Treatment records during the appeal period document complaints of ankle symptoms, but do not include any diagnosis of either a right or left ankle disability or any treatment for an ankle condition beyond self-medication with over-the-counter remedies.  See, e.g., June 2011 VA Primary Care Note (noting complaints of bilateral ankle pain); May 2014 Hearing Tr. at 3 ("everything was over the counter").  The competent medical evidence of record simply does not contain any diagnosis of a right or left ankle disability at any point during the appeal period.

The greater weight of the evidence is against finding that the Veteran has a current disability of either ankle.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of either a right ankle disability or a left ankle disability, the criteria for establishing service connection for right and left ankle disabilities have not been met.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225; see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a right ankle disability is denied and entitlement to service connection for a left ankle disability is denied.

Duties to Notify and Assist

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the May 2014 Board hearing was held in conjunction with the Veteran's claim of entitlement to entitlement to service connection for right and left ankle disabilities.  The Veterans Law Judge conducting the proceedings addressed the relevant criteria and asked questions as to evidence that would help the Veteran's claim.  A representative of the American Legion assisted the Veteran during the hearing and elicited testimony on the relevant elements of his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing that was held.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in February and July 2008 prior to the initial adjudication of his claims in August 2008.  The Veteran has also received numerous additional notice letters apprising him of the elements of his claims and the evidence necessary to establish those elements, as well as the assistance available to him.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, Social Security Administration records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to provide a medical examination.  In January 2014, a VA physician examined the Veteran's ankles.  The examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided a sufficient discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has alleged that the examination was inadequate because, according to the Veteran, the examining physician failed to take x-rays of his ankles, she was a nurse-practitioner instead of a physician, and she did not physically examine his ankles or perform range of motion testing.  See May 2014 Hearing Tr. at pp. 5-6.

To the extent the Veteran questions the VA Examiner's qualifications, the evidence of record, including her report, establishes that the examiner is a licensed medical doctor rather than, as the Veteran testified, a nurse-practitioner.  The Board notes that Veteran's treating medical provider was a nurse practitioner.  The Board concludes that the Veteran was either testifying regarding the qualifications of his VA treatment provider or, alternatively, was mistaken regarding the VA examiner's actual qualifications.  The Veteran has not otherwise presented argument or evidence that the examiner lacked any relevant qualifications.  While the VA is required to provide an adequate examination, the VA does not have to provide an examination by the medical professional of the Veteran's choosing or with the particular qualifications the Veteran would like the examiner to have.  The Veteran, after all, may submit medical evidence from providers of his choosing.  The Board finds that the January 2014 VA examiner was sufficiently qualified to perform an examination of the Veteran's right and left ankles and to offer an opinion regarding the presence and etiology of any diagnosable conditions.

The Veteran also has alleged that the conduct of the examination was inadequate.  See, e.g., May 2014 Hearing Tr. at pp. 4-6.  Among his contentions are that the examiner failed to physically examine his ankles, that she failed to evaluate his range of motion, that she failed to take x-rays of his ankles, and that she failed to document her findings and the Veteran's symptoms.  Id.  

"[T]he presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  The VA examiner reported numerous, specific findings necessarily implying that she had performed multiple range of motion testing during a detailed physical examination.  See, e.g., January 2014 VA Examination Report (including results for "initial" ROM testing and "repetitive use" ROM testing for both ankles as well as results of testing of strength and stability).  The Board is faced with two assertions regarding the sufficiency of clinical testing performed by a medical professional, one by a medical doctor and the other by a lay person.

Initially, the Board notes that the results of the January 2014 VA examination were wholly against the Veteran's claims and, so, there is a least some reason, independent of any perceived inadequacy in the conduct of the examination, for the Veteran to be dissatisfied.  Cartright, 2 Vet. App. at 25 ("interest may affect the credibility of testimony").  In contrast, the VA examiner has no discernible reason to falsify her report and considerable professional motivation, including potential reputational and licensing consequences, not to falsify the conduct and results of an examination.  The VA examiner's report is also consistent with the other medical evidence of record which, as the Veteran acknowledged in his testimony, contains no diagnosis of an ankle disability during the appeal period.  Moreover, the Board is mindful that the question at issue involves the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether diagnostic tests have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").

There is also a question regarding whether the Veteran was consistently referring to the VA examiner rather than the VA medical professional who treated him.  As noted above, he was treated by a nurse-practitioner during 2011 and she did not take notes regarding range of motion, she did not order imaging studies, and her documentation is limited to noting the Veteran's complaints.  The Board finds that, more likely than not, the Veteran was referring to the treating nurse-practitioner when he testified regarding qualifications, the lack of documentation, and the testing that was actually performed.  This conclusion best reconciles his testimony with the conscientiously documented facts in the January 2014 report on the VA examination.

The Board further finds, even assuming the Veteran's testimony was directed at the January 2014 VA examiner, that the examiner's thorough and complete report constitutes more reliable and probative evidence of how the examination was actually conducted than the Veteran's contrary testimony.  As discussed, the Veteran's account is inconsistent with documented facts.  See Caluza, 7 Vet. App. at 511-12.  With respect to whether the testing was appropriate to the question presented and was properly performed, there is no obvious deficiency and the Board otherwise defers to the physician's judgment in the conduct of the examination.  The Board specifically finds that the examiner's documentation, factual bases, and reasoning are all adequate, in fact more than adequate, to provide sufficient medical information for the Board to make a fully informed decision on the Veteran's claim.  See Stefl, 21 Vet. App. at 123-24.  The Veteran's contrary contentions are rejected.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


